NOTICE OF ALLOWABILITY

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-11 are allowed.
Claims 12-21 are cancelled.

Drawings
The drawings are objected to because Fig. 8-14 include shading.  The use of shading may be used if it aids in understanding the invention AND if it does not reduce legibility.  Such shading is preferred in the case of parts shown in perspective, but NOT for cross sections.  See MPEP § 608.02.  In the instant case, legibility is reduced.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with W. Linder on 12/8/21.
The application has been amended as follows: 

Please amend the language “a shim extending through” to recite, “a tapered shim extending through” in line 9 of claim 1.

Please amend the language “the shim away” to recite, “the tapered shim away” in line 10 of claim 1.

Please amend the language “a shim in the shim receiver gap” to recite, “[[a]] wherein the tapered shim is disposed in the shim receiver gap” in line 12 of claim 1.

Please amend the language “a shim extending through” to recite, “a tapered shim extending through” in line 10 of claim 10.

Please amend the language “the shim away” to recite, “the tapered shim away” in line 11 of claim 10.

Please amend the language “a shim in the shim receiver gap” to recite, “[[a]] wherein the tapered shim is disposed in the shim receiver gap” in line 18 of claim 10.

Claims 12-21 (Cancelled).

In consideration of the above, claims 1-11 are allowed, and claims 12-21 are cancelled.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is US 4986044 to Funari.  Funari discloses an installation feature (Fig. 3) for a fenestration unit with a bracket base (18), a fastening portion (34), a deflectable tongue (42), and a shim receiver gap (between 42 and 34).  Funari further discloses a shim (16) disposed within the shim receiver gap (between 34 and 42).  Funari fails to disclose a tapered shim.  The purpose of the tongue 42 is to provide a friction fit between 12 and 22.  It would be beyond the level of ordinary skill to .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635


/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635